Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sasaki et al. (US Patent Application Publication No. 2013/0224969) in view of Kawai et al. (US Patent No. 10,243,298). With regard to Claims 1 and 18, Sasaki discloses a vehicle charge port assembly comprising: a housing (Fig. 1) including a front side defining a port (3) configured to couple to a charge-station coupler, a back side, and a plurality of terminal receptacles (Fig. 2) extending from the port to the back side; a plurality of terminal assemblies (Fig. 4) received in the terminal receptacles, each of the terminal assemblies including a pin (31-35) having a tip portion (tip portions of 31-35) configured to electrically connect to the coupler, a base portion (47), a busbar (31b-35b) connected to the base portion and extending out of the back side, and a seal (42-46) encircling the pin and sealingly disposed within the terminal receptacles; a back cover (21) attached to the back side of the housing and including a connector base (29) defining an opening and interior that receives the busbars therein; and a connector plug (18) configured to connect to the connector base, the plug including a plurality of receptacles (Fig. 2) extendable into the interior and configured to receive the busbars therein, wires (26-28, Fig. 2, Paragraph 0020) that are each joined to one of the receptacles, a plurality of seals (42-46).
Sasaki discloses substantially the claimed invention except for the plurality of seals each defining a single hole that receives only one of the wires therethrough and the seals each encircling one of the wires and disposed in a corresponding one of the openings and a plurality of seal covers.
Kawai teaches a similar assembly having a plurality of seals (65) each defining a single hole that receives only one of the wires (51) therethrough and the seals each encircling one of the wires and disposed in a corresponding one of the openings (inside 63) and a plurality of seal covers (66, Fig. 4) that each secure an associated one of the seals within the plug (10).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the assembly of Sasaki by including the plurality of seals each defining a single hole that receives only one of the wires therethrough and the seals each encircling one of the wires and disposed in a corresponding one of the openings and a plurality of seal covers as taught in Kawai in order to fix the seals securely and improve the waterproof capabilities.
With regard to Claim 2, Sasaki discloses the pins including a line pin (9) and a ground pin (11).
With regard to Claim 3, Sasaki discloses the pins further including another line pin (10).
With regard to Claim 19, Sasaki discloses locking sleeves (36-40) each associated with one of the terminals, each of the sleeves defining an inner surface seated on an associated with one of the terminals and an outer surface seated on a side wall of an associated one of the openings.
With regard to Claims 20, Sasaki discloses the seals being disposed against the locking sleeves.


Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sasaki et al. (US Patent Application Publication No. 2013/0224969) in view of Kawai et al. (US Patent No. 10,243,298) in further view of Zhu et al. (US Patent No. 10,290,969). The combination of Sasaki and Kawai, as shown above, discloses substantially the claimed invention except for the use of a circuit board. 
Zhu teaches a similar assembly using a circuit board (360); and a plurality of second terminal assemblies (303) received in the terminal receptacles (Fig. 25).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the assembly of Sasaki and Kawai by including a circuit board as taught in Zhu in order to properly transfer corresponding electric signals or current (Zhu, Column 30-31, Lines 66-7 and Line 1).



Claims 7-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sasaki et al. (US Patent Application Publication No. 2013/0224969) in view of Kawai et al. (US Patent No. 10,243,298) in further view of Nagel (US Patent Application Publication No. 2018/0345804). The combination of Sasaki and Kawai, as shown above, discloses substantially the claimed invention except for the use of alternating-current (AC) terminal assemblies, and direct-current (DC) terminal assemblies.
Nagel teaches a similar assembly using alternating-current (AC) terminal assemblies, and direct-current (DC) terminal assemblies (Paragraph 0014). 
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the assembly of Sasaki and Kawai by including alternating-current (AC) terminal assemblies, and direct-current (DC) terminal assemblies as taught in Nagel in order to ensure increased transmission power (Nagel, Paragraph 0014).

Allowable Subject Matter

Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833